Citation Nr: 9927170	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-03 325A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Whether the veteran has submitted a timely appeal with an RO 
decision reducing his combined rating for service-connected 
disabilities from 40 percent to 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
June 1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 decision by 
the RO which determined that the veteran had not filed a 
timely appeal with an earlier RO decision which reduced his 
combined compensation rating for service-connected 
disabilities from 40 percent to 30 percent.


FINDINGS OF FACT

Many years ago, the RO reduced the combined compensation 
rating for the veteran's service-connected disabilities from 
40 percent to 30 percent, and he was notified of this 
determination; within a year thereafter, he did not file a 
notice of disagreement (or, under prior law, an application 
for review on appeal).


CONCLUSION OF LAW

The veteran failed to timely appeal the RO decision reducing 
his combined service-connected rating from 40 percent to 30 
percent; thus, such rating reduction is final and the Board 
has no jurisdiction to review the merits of that 
determination.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.200, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a letter dated November 1995, the veteran requested 
information regarding a past reduction of his combined 
compensation rating for service-connected disabilities from 
40 percent to 30 percent.  He submitted a July 1945 letter 
from the RO indicating that he was initially assigned a 40 
percent rating, effective with his June 1945 discharge from 
service, due to a stomach condition and due to scars of the 
forehead and left arm.  He asked the RO for an explanation as 
to why his disability rating was reduced to 30 percent.  He 
claimed that he was never notified of the reduction, but that 
he believed the reduction was some time during 1952.  

In April 1997, the RO requested that the veteran submit 
copies of all letters the VA had sent him.  

In April 1997, the VA Records Processing Center stated that 
they had made a general "circularization" to find the 
veteran's original claims folder, but that the claims folder 
could not be found and they were enclosing a "rebuilt" 
folder (containing only a few records which could be 
located).  The rebuilt claims file shows that the RO 
continued to search for the original claims folder but that 
such attempts were unsuccessful.

In June 1997, the RO wrote the veteran and informed him that, 
with regard to the reduction of his service-connected 
disability rating, it had been unsuccessful in attempts to 
retrieve his records from the National Personnel Records 
Center.  The RO indicated that all efforts were being made to 
find any documentation concerning the rating change.

The RO obtained some VA treatment records and provided the 
veteran with a VA examination in July 1997.  In a September 
1997 decision, the RO found that the veteran's service-
connected disabilities (and ratings) were peptic ulcer 
disease (20 percent), facial scars (10 percent), and left arm 
scar (0 percent); with a combined rating of 30 percent.  
These ratings were continued.

In an October 1997 statement, the veteran explained that in 
July 1945 he was assigned a combined 40 percent rating for a 
stomach disorder, a scar of the forehead, and a scar of the 
left arm, but at a later date such combined rating was 
reduced to 30 percent.  He requested that a correction of his 
rating to 40 percent be made retroactive from the time he 
began receiving a 30 percent rating.

In November 1997, the RO informed the veteran that he had one 
year to appeal the 1952 decision (which he reported) which 
reduced his rating from 40 percent to 30 percent.  The RO 
stated that since he did not appeal that decision, the 
decision was final.  

In December 1997, the veteran requested that the RO send him 
a copy of the 1952 letter reducing his rating.  He stated 
that he did not remember receiving such letter.  The veteran 
stated that if the letter could not be produced, his prior 40 
percent rating should be reinstated from the date it was 
reduced to 30 percent.

The RO, in a December 1997 letter, stated that it was unable 
to provide a copy of the 1952 letter.  The RO related that 
his original claims file had been lost or misplaced.  The RO 
noted that it was still attempting to locate the claims file 
and that it had rebuilt the file with some evidence. 

In January 1998, the veteran filed a notice of disagreement 
with the November 1997 RO decision which determined that he 
had not submitted a timely appeal with a prior RO decision 
reducing his combined disability rating.  He requested that 
the 40 percent rating be reinstated from the date it was 
reduced.  He claimed that he was never notified and given an 
opportunity to appeal the VA's decision.

The veteran, in a March 1998 substantive appeal, related that 
he was specifically claiming that the VA did not notify him 
of a rating reduction from 40 percent to 30 percent and as a 
result he was unable to appeal that decision.  He indicated 
that he wanted to have the 40 percent reinstated effective 
from the date of the reduction.

At a July 1998 RO hearing, the veteran reiterated his 
assertion that he could not remember being notified of an old 
RO rating decision which reduced his rating from 40 percent 
to 30 percent.  He argued, in essence, that the 40 percent 
rating should therefore be reinstated.  He stated that he 
moved to Florida in 1952 and that he forwarded his address.  
He stated that his checks continued to come following his 
move.  When asked whether he noticed a reduction in his 
payments, he replied that he had not noticed because he was 
young and working every day.  During the hearing, the veteran 
raised the question as to the possibility of his reduction 
occurring after 20 years.  The veteran noted that 5 or 7 
years ago, when getting treatment, he was questioned as to 
the level of disability; at such time he thought and stated 
he was getting checks at the 30 percent rate, although he was 
told there was evidence of having a combined 40 percent 
rating.

In a July 1998 decision, the RO hearing officer stated that 
the veteran's Compensation and Pension Master Record Award 
Data in the VA computer system revealed that the veteran had 
been receiving a combined service-connected rating of 30 
percent since at least December 1989, and the circumstances 
suggested that the prior reduction from 40 percent to 30 
percent must have occurred some time before 1965 or else the 
prior 40 percent rating would have been protected.

Following a July 1998 VA examination, the RO increased the 
rating for the service-connected left arm scar to 10 percent, 
effective in July 1998.  The combined compensation rating for 
all three service-connected disabilities was raised to 40 
percent, effective in July 1998.

II.  Analysis

The veteran contends that he never received notice of an old 
RO rating decision which reduced his combined service-
connected disability rating from 40 percent to 30 percent.  
Therefore, he argues that there is still time to appeal such 
decision.

The veteran's original claims file cannot be located and 
another claims file (containing only partial records) has 
been reconstructed.  The evidence in the rebuilt claims file 
shows that the veteran was originally assigned a combined 40 
percent rating for the service-connected stomach disorder, 
forehead scar, and left arm scar, effective with his June 
1945 service discharge, and that at some later point in time 
his combined rating was reduced to 30 percent.  The veteran 
has stated that such reduction may have occurred around 1952, 
but he is not sure.

Although there is no document of record regarding the veteran 
receiving notice of the decision which reduced his combined 
rating from 40 percent to 30 percent, there is a presumption 
of regularity that applies to official acts, and "in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  In Saylock v. Derwinski, 3 Vet. App. 394 (1992), the 
veteran claimed that he never received notice of a 1949 RO 
rating decision.  The court stated that it must presume that 
the Secretary of Veterans Affairs and the RO properly 
discharged their duties by mailing a copy of the RO decision 
to the latest address of record.  In the instant case, 
principles of administrative regularity dictate that the RO 
gave the veteran notice of the reduction of his combined 
rating.  Moreover, there is no clear evidence to the contrary 
that this was not the case.  The veteran's mere assertion of 
non- receipt of notice does not amount to clear evidence to 
rebut the presumption of administrative regularity as it 
pertained to being notified.  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) 

The veteran states that he regularly received VA checks over 
the years but did not notice that the amounts went down 
(based on the reduction in rating from 40 percent to 30 
percent), but this seems difficult to believe, given the 
attention virtually all benefits recipients give to their 
check amounts.  In any event, given the presumption of 
administrative regularity, the Board finds that the veteran 
was in fact given notice of the RO's decision reducing his 
service-connected combined rating from 40 percent to 30 
percent, and such reduction likely occurred around 1952 
(which is the veteran's own impression) or, in any event, 
occurred many years ago before the 40 percent rating would 
have become protected by being in effect for 20 years 
(38 U.S.C.A. § 110).  

An appeal to the Board consists of a timely filed notice of 
disagreement to the determination by the RO and, after a 
statement of the case is issued, timely submission of a 
substantive appeal.  The claimant has one year from the date 
of notification of the RO decision to file a notice of 
disagreement to initiate the appeal process.  A statement of 
the case is then forwarded by the RO to the claimant.  In 
order to complete the appeal, the claimant must then file a 
substantive appeal with the RO within 60 days of the mailing 
date of the statement of the case, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the decision, if such remaining time is 
greater than 60 days.  If the RO decision is not timely 
appealed, it becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.302.  [The foregoing legal provisions on timely 
appeals and finality are the current ones, and they have been 
essentially the same since the beginning of 1963.  From the 
time of the veteran's release from active duty in 1945, until 
1963, the law provided that an RO decision became final if 
the veteran did not file an application for review on appeal 
within the one-year period following notice of the adverse 
decision.]  When an appeal from an RO decision is untimely, 
the Board has no jurisdiction to review the merits of the RO 
decision.  38 U.S.C.A. §§ 7104, 7108.

Although it is uncertain that the rating reduction took place 
in 1952, it is clear that it took place many years ago and 
that the veteran received notice of the determination shortly 
thereafter.  The first indication of the veteran expressing 
dissatisfaction with the rating decision reducing his 
combined service-connected rating from 40 percent to 30 
percent is in 1995, which is years beyond the time limit for 
filing a notice of disagreement (current law) or application 
for review on appeal (prior law).  While it is unfortunate 
that the veteran's original claims file is not available, the 
Board finds that the record, as it stands, supports a finding 
that he failed to submit a timely appeal with the RO decision 
reducing the combined rating from 40 percent to 30 percent.  
Thus, the prior RO decision is final, and the Board has no 
jurisdiction to review that determination.  The preponderance 
of the evidence is against a finding that the veteran has 
submitted a timely appeal; thus, the benefit-of-the doubt 
doctrine is inapplicable, and the requested benefit must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

The appeal is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

